MEMORANDUM DECISION
ON REHEARING

Pursuant to Ind. Appellate Rule 65(D), this
                                                                                  FILED
Memorandum Decision shall not be                                             Jul 24 2017, 10:31 am

regarded as precedent or cited before any                                         CLERK
                                                                              Indiana Supreme Court
court except for the purpose of establishing                                     Court of Appeals
                                                                                   and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT
Andrew R. Wolf
The Wolf Law Office
Michigan City, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re the Adoption of L.J. and                              July 24, 2017
E.J., minors,                                               Court of Appeals Case No.
                                                            64A03-1608-AD-1886
                                                            Appeal from the Porter Superior
C.S.,                                                       Court
Appellant-Respondent,                                       The Honorable William E. Alexa,
                                                            Judge
        v.                                                  Trial Court Cause No.
                                                            64D02-1508-AD-7208
J.J. and J.J.,
Appellees-Petitioners.




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision on Rehearing 64A03-1608-AD-1886 | July 24, 2017 Page 1
of 3
[1]   On May 16, 2017, in an unpublished memorandum decision, we affirmed the

      adoption court’s determination that the consent of Appellant-Respondent C.S.

      (“Birth Mother”) was not required for the adoption of her biological children

      L.J. and E.J. (collectively, “the Children”) by Appellee-Petitioner J.J. (“Step-

      Mother”). We also remanded with instructions to conduct a criminal history

      check on Step-Mother pursuant to Indiana Code section 31-19-8-5(d), which

      Birth Mother claimed had not been performed.


[2]   Birth Mother now petitions for rehearing, contending that we erroneously

      affirmed the adoption court’s determination regarding her consent but

      conceding that the required criminal history check has, in fact, already been

      performed on Step-Mother. Birth Mother also submits an affidavit from her

      counsel to this effect. Although we conclude that Birth Mother’s first

      contention does not warrant relief on rehearing, we accept her second. To that

      end, we grant Birth Mother’s rehearing petition for the limited purpose of

      vacating any portion of our May 16, 2017, memorandum opinion indicating

      that the cause should be remanded for the purpose of performing a criminal

      history check on Step-Mother.1 We grant Birth Mother’s petition for rehearing

      in part and consequently affirm the judgment of the adoption court in all

      respects.




      1
        In an order issued contemporaneously with this opinion on rehearing, we grant Birth Mother leave to file
      an appendix with her petition for rehearing.
      Court of Appeals of Indiana | Memorandum Decision on Rehearing 64A03-1608-AD-1886 | July 24, 2017 Page 2
      of 3
Vaidik, C.J., and Brown, J., concur.




Court of Appeals of Indiana | Memorandum Decision on Rehearing 64A03-1608-AD-1886 | July 24, 2017 Page 3
of 3